COURT OF APPEALS
CATHERINE STONE                   FOURTH COURT OF APPEALS DISTRICT                    KEITH E. HOTTLE
  CHIEF JUSTICE                     CADENA-REEVES JUSTICE CENTER                         CLERK OF
KAREN ANGELINI                         300 DOLOROSA, SUITE 3200                           COURT
SANDEE BRYAN MARION                  SAN ANTONIO, TEXAS 78205-3037
MARIALYN BARNARD                   WWW.4THCOA.COURTS.STATE.TX.US
REBECA C. MARTINEZ                                                                      TELEPHONE
PATRICIA O. ALVAREZ                                                                    (210) 335-2635
LUZ ELENA D. CHAPA
  JUSTICES                                                                            FACSIMILE NO.
                                                                                       (210) 335-2762


                                           April 2, 2013

         Michael Stephen Raign                           Susan D. Reed
         Attorney At Law                                 District Attorney, Bexar County
         115 E. Travis Building                          Paul Elizondo Tower 1
         Suite 333                                       101 W. Nueva suite 370
         San Antonio, TX 78205                           San Antonio, TX 78205

         RE:    Court of Appeals Number: 04-13-00192-CV
                Trial Court Case Number:     2013-MH-0659
                Style: The State of Texas for the Best Interest and Protection of S.S., a
                Mentally Ill Person



                 Enclosed please find the order which the Honorable Court of Appeals has
         issued in reference to the above styled and numbered cause.

                If you should have any questions, please do not hesitate to contact me.

                                                              Very truly yours,
                                                              KEITH E. HOTTLE, CLERK


                                                             _____________________________
                                                             Elizabeth Montoya
                                                             Deputy Clerk, Ext. 53857


         cc: Delcine Benavides
         Gerard Rickhoff
                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           April 2, 2013

                           No. 04-13-00192-CV and 04-13-00193-CV

  THE STATE OF TEXAS FOR THE BEST INTEREST AND PROTECTION OF S.S.,
                      A MENTALLY ILL PERSON,

                       From the Probate Court No 1, Bexar County, Texas
                       Trial Court No. 2013-MH-0659 and 2013-MH-0591
                        Honorable Polly Jackson Spencer, Judge Presiding


                                         ORDER
        On March 27, 2013, appellant filed a motion to consolidate appeal cause numbers 04-13-
00192-CV and 04-13-00193-CV. Appellant’s Certificate of Conference states appellant’s
counsel attempted to confer with the State, but was informed no attorney in the Bexar County
District Attorney’s Office has yet been assigned to the appeals. We have reviewed the cases, and
agree the two cases are similar enough to treat them as one case.

        Therefore, the motion is GRANTED and it is ORDERED that the two cases shall be
consolidated for briefing and argument purposes (if argument is requested and granted). The
parties shall file motions, briefs, and other pleadings as if the two appeals were one case, but
shall put both appeal numbers in the style of the case. The record, however, shall remain
separated. If oral argument is requested and granted, both cases shall be argued together, as a
single appeal, and the total time limit for each side at oral argument shall equal the ordinary time
limit for a single appeal. The court will dispose of the entire case with the same judgment,
opinion, and mandate.

         Delcine Benavides, who is the court reporter responsible for preparing, certifying, and
filing the reporter’s record in both cases, is reminded that the record was due March 25, 2013


                                                     ____________________________________
                                                     Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of April, 2013.

                                                     ____________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court
                                                 MINUTES
                                              Court of Appeals
                                       Fourth Court of Appeals District
                                             San Antonio, Texas

                                                April 2, 2013

                                 No. 04-13-00192-CV and 04-13-00193-CV

   THE STATE OF TEXAS FOR THE BEST INTEREST AND PROTECTION OF S.S.,
                       A MENTALLY ILL PERSON,

                           From the Probate Court No 1, Bexar County, Texas
                           Trial Court No. 2013-MH-0659 and 2013-MH-0591
                            Honorable Polly Jackson Spencer, Judge Presiding


                                               ORDER
        On March 27, 2013, appellant filed a motion to consolidate appeal cause numbers 04-13-
00192-CV and 04-13-00193-CV. Appellant’s Certificate of Conference states appellant’s
counsel attempted to confer with the State, but was informed no attorney in the Bexar County
District Attorney’s Office has yet been assigned to the appeals. We have reviewed the cases, and
agree the two cases are similar enough to treat them as one case.

        Therefore, the motion is GRANTED and it is ORDERED that the two cases shall be
consolidated for briefing and argument purposes (if argument is requested and granted). The
parties shall file motions, briefs, and other pleadings as if the two appeals were one case, but
shall put both appeal numbers in the style of the case. The record, however, shall remain
separated. If oral argument is requested and granted, both cases shall be argued together, as a
single appeal, and the total time limit for each side at oral argument shall equal the ordinary time
limit for a single appeal. The court will dispose of the entire case with the same judgment,
opinion, and mandate.

         Delcine Benavides, who is the court reporter responsible for preparing, certifying, and
filing the reporter’s record in both cases, is reminded that the record was due March 25, 2013


                                                   Sandee Bryan Marion
                                                   Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of April, 2013.

                                                   /s/ Keith E. Hottle
                                                   Keith E. Hottle
                                                   Clerk of Court




Entered this 2nd day of April, 2013.                                              VOL____PAGE____